18 So. 3d 1257 (2009)
Christian A. MADUENO, Appellant,
v.
HOME ENTERTAINMENT DESIGN, and Florida Unemployment Appeals Commission, Appellees.
No. 3D09-1583.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Christian A. Madueno, in proper person.
*1258 John D. Maher, Tallahassee, Deputy General Counsel, for appellee Florida Unemployment Appeals Commission.
Before COPE, SUAREZ and SALTER, JJ.
PER CURIAM.
This is an appeal of an order of the Unemployment Appeals Commission ("UAC") dismissing the appeal of Christian A. Madueno as untimely filed. Upon review of the record, Mr. Madueno's notice of appeal filed with the UAC acknowledges that the appeal was not timely filed. Because the filing came after the required deadline, we affirm the dismissal of the appeal. See Espinosa v. Cableoptics, Inc., 807 So. 2d 195, 196 (Fla. 3d DCA 2002).
Affirmed.